TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00066-CV


                                   Leah Ann Brisco, Appellant

                                                    v.

                                    Kevin J. Kahlden, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-003975, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               In this interlocutory appeal of the trial court’s January 13, 2021 order appointing a

receiver to take charge and possession of and to sell the parties’ marital home, appellant has filed

a motion to stay the trial court’s receivership order while her appeal is pending. We temporarily

grant the motion to stay the trial court’s order appointing a receiver. See Tex. R. App. P. 29.3.

While the Court’s stay is in place, the Court prohibits the receiver from taking any action

pursuant to the trial court’s receivership order.

               In addition, we abate this appeal and remand to the trial court for a determination

of whether appellant’s rights would be adequately protected by supersedeas or another order

under Texas Rule of Appellate Procedure 24 and, if so, of the amount and type of security that

appellant must post. See id. R. 24.1, 24.2; see also id. R. 29.1, 29.3; WC 1st & Trinity, LP v. Roy

F. and JoAnn Cole Mitte Found., No. 03-19-00905-CV, 2019 WL 6972679, at *1 (Tex. App.—
Austin Dec. 19, 2019, no pet.) (mem. op.). Appellant is ordered to file a status report with this

Court concerning the status of the supersedeas proceedings on or before April 30, 2021.

              It is ordered on April 9, 2021.



Before Chief Justice Byrne, Justices Baker and Smith

Abated and Remanded

Filed: April 9, 2021